MEMORANDUM **
Barry Howard Landreth appeals from his 72-month sentence imposed following his guilty-plea conviction for wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Landreth contends that the government breached the plea agreement. We conclude that there was no plain error. See United States v. Cannel, 517 F.3d 1172, 1175-77 (9th Cir.2008); United States v. Allen, 434 F.3d 1166, 1175 (9th Cir.2006); United States v. Maldonado, 215 F.3d 1046, 1051-52 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.